Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 5, 2022

                                    No. 04-21-00212-CV

                                       Earl HARPER,
                                          Appellant

                                              v.

                         CREDITO REAL BUSINESS CAPITAL,
                                    Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI23243
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
       On August 1, 2022, appellant filed an unopposed motion requesting a fourteen-day
extension of time to file a motion for rehearing. After consideration, we grant the motion and
order appellant to file his motion for hearing by August 18, 2022.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court